ROSS, Circuit Judge
(concurring). In my opinion the instructions of the court below were in strict accord with the ruling of this court in the case of Richmond Coal Co. v. Commercial Union Assur. Co., 169 Fed. 746, 95 C. C. A. 178. In effect, the court told the jury that if the explosion, and not the earthquake, caused the fire, the plaintiff was entitled to recover, but that if the explosion was a mere incident of a fire, caused by the earthquake which consumed the building in question, and not an independent cause of that fire, the verdict should be for the defendant. That was precisely what was held by this court in the case of Richmond Coal Company v. Commercial Union Assur. Co. I therefore concur in the result reached in the present case.